Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  
Such claim limitation(s) is/are: “output circuity configured to generate a welding waveform” in claims 1 and 21. Applicant’s specification in paragraph 0027, discloses “The output circuitry can include a switching type power converter such as an inverter 174 for generating the arc 114 according to a desired welding waveform”.
Such claim limitation(s) is/are: “a controller operatively connected to the current sensor and the voltage sensor” in claims 1 and 21. Applicant’s specification in paragraph 0032, disclose that the controller 184 can include one or more of a microprocessor, a microcontroller, a digital signal processor (DSP), an application specific integrated circuit (ASIC), a field-programmable gate array (FPGA), discrete logic circuitry, or the like”.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-10, 21-26 and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Daniel et al (US 2012/0097655 A1) in view of Peters et al (US 20180036824 A1).
With respect claim 1, Daniel et al discloses of a welding or additive manufacturing power supply 100 (Para. 0020; Figures 1-2) , comprising: output circuitry 110, 120, 180 configured to generate a welding waveform 700 (Para. 0022 and 0036-0037; Figures 1-9); a current sensor 150 for measuring a welding current generated by the output circuitry 110, 120, 180 (Para. 0022 and 0024; Figure 1); a voltage sensor 160 for measuring an output voltage of the welding waveform 700 (Para. 0022 and 0036-0037; Figure 1); and a controller 170 operatively connected to the output circuitry 110, 120, 180 to control the welding waveform 700 (Para. 0022 and 0036-0037), and operatively connected to the current sensor 150 and the voltage sensor 160 to monitor the welding current and the output voltage (Para. 0022), wherein a portion of welding 
Daniel et al teaches the invention as described above but fails to explicitly teach that the controller is configured to determine a circuit inductance from the output voltage and the controlled change in current, and further determine a change in resistance of a consumable electrode in real time based on the circuit inductance.
In the same field of invention of a welding power supply, Peters et al teaches that it is known in the art that the controller 123 is configured to determine a circuit inductance from the output voltage and the controlled change in current (Para. 0020-0023; Figures 1-2), and further determine a change in resistance of a consumable electrode 103/105 in real time based on the circuit inductance (Para. 0019; Figures 1-2). The advantage of remedying Daniel et al with Peters et al is that doing so would provide detection of the welding cables become too long, thus compromising the operation of the power supply, or limiting its performance. 
Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to modify Daniel et al, with Peters et al, to modify the controller operations regarding circuit inductance and resistance as taught by Daniel et al, to incorporate the controller operations regarding circuit inductance and resistance as taught by Peters et al, thereby providing detection of the welding cables become too long, thus compromising the operation of the power supply, or limiting its performance.


With respect to claims 2 and 22, Daniel et al, as applied to claims 1 and 21, does not explicitly disclose that the controller is configured to determine a circuit impedance in real time from the welding current and the output voltage. 
However Peters et al teaches the controller 123 is configured to determine a circuit impedance in real time for welding current and output voltage Para. 0020-0023; Figures 1-2).
The advantage of remedying Daniel et al with Peters et al is that doing so would provide detection of the welding cables become too long, thus compromising the operation of the power supply, or limiting its performance. 
Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to modify Daniel et al, with Peters et al, to modify the controller operations regarding circuit inductance as taught by Daniel et al, to incorporate the controller operations regarding circuit inductance as taught by Peters et al, thereby providing detection of the welding cables become too long, thus compromising the operation of the power supply, or limiting its performance.

With respect to claims 3 and 23, Daniel et al, as applied to claims 1 and 21, discloses that the controlled change in current occurs during a current ramp portion of the welding waveform (Para. 0026, 0028-0029 and 0033; Figures 1-7).  

With respect to claims 4 and 24, Daniel et al, as applied to claims 1 and 21, discloses that the controller 170 is configured to determine clearance of a short circuit 

With respect to claims 5 and 25, Daniel et al, as applied to claims 1 and 21, discloses that the controller 170 is configured to determine a change in electrode stick out distance (i.e. the advancement of the electrode and breaking of the electrode is equivalent to the stick out distance) based on the change in resistance (i.e. increasing and decreasing resistance in the welding output path; Para. 0034) of the consumable electrode E (Para. 0030-0034; Figures 1-6).  
	
With respect to claims 6 and 26, Daniel et al, as applied to claims 1 and 21, discloses of an output switch 111 (Para. 0020; Figures 1-2); and a resistor 112 connected in parallel with the output switch 111 (Figure 2), wherein the welding waveform (Figures 6-7) includes a minimum current portion, a pinch current portion 740 during a short circuit event between the consumable electrode E and a work piece W (Para. 0037), a plasma boost pulse portion 750, and a tail out (i.e. ramp down) from the plasma boost pulse portion 750 to a background current level (i.e. low current level is background; Para. 0037), and wherein the controller 170 is operatively connected to the output switch 111 and is configured to deactivate the output switch 111 to implement the minimum current portion of the welding waveform based on the change in resistance of the consumable electrode E (Para. 0025-0026, 0031 and 0036-0037; Figures 1-4 and 7).  

With respect to claims 8 and 28, Daniel et al, as applied to claims 6 and 26, does not explicitly disclose that the controller is configured to compare the circuit inductance to a threshold value and control reactivation of the output switch based on a result of comparing the circuit inductance to the threshold value. 
However Peter et al teaches that the controller 123 is configured to compare the circuit inductance to a threshold value and control reactivation of the output switch 121 (i.e. conventional inverter type power supply typically includes a switching mechanism) based on a result of comparing the circuit inductance to the threshold value (Para. 0016, 0022-0023 and 0033).
The advantage of remedying Daniel et al with Peters et al is that doing so would provide detection of the welding cables become too long, thus compromising the operation of the power supply, or limiting its performance. 
Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to modify Daniel et al, with Peters et al, to modify the controller operations regarding circuit inductance as taught by Daniel et al, to incorporate the controller operations regarding circuit inductance as taught by Peters et al, thereby providing detection of the welding cables become too long, thus compromising the operation of the power supply, or limiting its performance

With respect to claims 9 and 29, Daniel et al, as applied to claims 6 and 26, discloses that the pinch current portion includes a constant current portion from which the controller 170 determines a baseline circuit resistance (Para. 0026, 0037; Figures 1-2 and 7). 

With respect to claims 10 and 30, Daniel et al, as applied to claims 1 and 21, does not explicitly disclose that the controller is configured to adjust a welding current ramp rate based on the circuit inductance. 
However Peter et al teaches that the controller 101 is configured to adjust a welding current ramp rate based on the circuit inductance (Para. 0018-0019 and 0022-0023).  
The advantage of remedying Daniel et al with Peters et al is that doing so would provide detection of the welding cables become too long, thus compromising the operation of the power supply, or limiting its performance. 
Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to modify Daniel et al, with Peters et al, to modify the controller operations regarding circuit inductance as taught by Daniel et al, to incorporate the controller operations regarding circuit inductance as taught by Peters et al, thereby providing detection of the welding cables become too long, thus compromising the operation of the power supply, or limiting its performance.

With respect claim 21, Daniel et al discloses of a welding or additive manufacturing power supply 100 (Para. 0020; Figures 1-2) , comprising: output circuitry 110, 120, 180 configured to generate a welding waveform 700 (Para. 0022 and 0036-0037; Figures 1-9); a current sensor 150 for measuring a welding current generated by the output circuitry 110, 120, 180 (Para. 0022 and 0024; Figure 1); a voltage sensor 160 for measuring an output voltage of the welding waveform 700 (Para. 0022 and 0036-
Daniel et al teaches the invention as described above but fails to explicitly teach that the controller is configured to determine a circuit inductance in real time during a deposition operation from at least the controlled change in current, and further determine a change in resistance of the consumable electrode in real time based on the circuit inductance.
In the same field of invention of a welding power supply, Peters et al teaches that it is known in the art that the controller 123 is configured to determine a circuit inductance in real time during a deposition operation from at least the controlled change in current (Para. 0020-0023; Figures 1-2), and further determine a change in resistance of the consumable electrode (i.e. change in the electrode feed speed increases and decreases the length of the electrode, the resistance and heat of electrode) in real time based on the circuit inductance (Para. 0053; Figures 1-2). The advantage of remedying Daniel et al with Peters et al is that doing so would provide detection of the welding cables become too long, thus compromising the operation of the power supply, or limiting its performance. 
The advantage of remedying Daniel et al with Peters et al is that doing so would provide detection of the welding cables become too long, thus compromising the operation of the power supply, or limiting its performance. 
Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to modify Daniel et al, with Peters et al, to modify the controller operations regarding circuit inductance and resistance as taught by Daniel et al, to incorporate the controller operations regarding circuit inductance and resistance as taught by Peters et al, thereby providing detection of the welding cables become too long, thus compromising the operation of the power supply, or limiting its performance.

Claims 7 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daniel et al (US 2012/0097655 A1) in view of Peters et al (US 20180036824 A1) as applied to claims 6 and 26 above, and further in view of Hearn et al (US 2014/0131320 A1).
With respect to claims 7 and 27, Daniel et al in view Peters et al, as applied to claims 6 and 26, does not explicitly disclose that the controller is configured to compare the change in resistance of the consumable electrode to a threshold value and deactivate the output switch when the change in resistance of the consumable electrode meets or exceeds the threshold value.  
In the same field of invention of a welding power supply, Hearn et al teaches that it is known in the art that the controller 56 is configured to compare the change in resistance of the consumable electrode E to a threshold value and deactivate i.e. a high speed switching inverter; Para. 0020) when the change in resistance of the consumable electrode E meets or exceeds the threshold value (Para. 0019-0020, 0023-0024 and 0032-0033; Figures 1-8).  
The advantage of remedying Daniel et al and Peters et al with Hearn et al is that doing so would provide a more accurate method for detection of the droplet detaching from a wire. 
Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to modify Daniel et al and Peters et al with Hearn et al, to modify the controller operations regarding output switch resistance as taught by Daniel et al and Peters et al, to incorporate the controller operations regarding output switch resistance as taught by Hearn et al, thereby providing a more accurate method for detection of the droplet detaching from a wire.

Claims 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Henry et al (US 2015/0343549 A1) in view of Peters et al (US 20180036824 A1).
With respect to claim 11, Henry et al discloses of a welding or additive manufacturing system 10 (Para. 0021; Figures 1-3), comprising: a consumable electrode E1, E2 (Para. 0021; Figure 1-3); a torch (i.e. a welding gun not shown; Para. 22); a wire feeder 130, 230 that advances the consumable electrode E1, E2 through the torch (Para. 0022) during a deposition operation (para. 0021-0022); and a power supply 120, 220 operatively connected to the wire feeder 130, 230 and the torch (Para. 0022) through at least one cable (i.e. welding circuit path; Para. 0022), wherein the power supply 100, 200 is configured to provide a series of welding waveforms 500, 700 to the 
Henry et al teaches the invention as described above but fails to explicitly teach that the power supply is configured to determine a circuit inductance based on voltage and current measurements made during the controlled change in current, and wherein the power supply is further configured to determine a change in resistance of the consumable electrode in real time based on the circuit inductance.  
In the same field of invention of a welding power supply, Peters et al teaches that it is known in the art that and wherein the power supply 101 is configured to determine a circuit inductance based on voltage and current measurements 117 made during the controlled change in current (Para. 0020-0023), and wherein the power supply 101 is further configured to determine a change in resistance of the consumable electrode 103/105 in real time based on the circuit inductance (Para. 0019; Figures 1-2). The advantage of remedying Daniel et al with Peters et al is that doing so would provide detection of the welding cables become too long, thus compromising the operation of the power supply, or limiting its performance. 
Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to modify Henry et al, with Peters et al, to modify the power supply operations regarding circuit inductance and resistance as taught by Henry et al, to incorporate the power supply operations regarding circuit 
With respect to claim 12, Henry et al, as applied to claim 11, discloses that the power supply 120, 220 includes a current sensor 150, 250 for measuring the welding current (Para. 0023), and a voltage sensor 160, 280 for measuring an output voltage of the power supply 120, 220 (Para. 0023; Figures 2-3). 
Henry et al teaches the invention as described above but fails to explicitly teach that the power supply is configured to determine a circuit impedance in real time from the welding current and the output voltage. 
 In the same field of invention of a welding power supply, Peters et al teaches that it is known in the art that the power supply 101 is configured to determine a circuit impedance in real time from the welding current and the output voltage (Para. 0021-0022; Figures 2-3). 
The advantage of remedying Henry et al with Peters et al is that doing so would provide detection of the welding cables become too long, thus compromising the operation of the power supply, or limiting its performance. 
Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to modify Henry et al, with Peters et al, to modify the power supply operations regarding circuit inductance as taught by Henry et al, to incorporate the power supply operations regarding circuit inductance and resistance as taught by Peters et al, thereby providing detection of the welding cables 

With respect to claim 13, Henry et al, as applied to claim 11, does not explicitly disclose that the controlled change in current occurs during a current ramp portion of the individual welding waveform. However Peters et al teaches that the controlled change in current occurs during a current ramp portion of the individual welding waveform (Para. 0054; Figures 1-7).  

With respect to claim 14, Henry et al, as applied to claim 11, discloses that the power supply 100, 200 is configured to determine clearance of a short circuit event based on the change in resistance of the consumable electrode E1, E2 (Para. 0037; Figures 2-3).  

With respect to claim 15, Henry et al, as applied to claim 11, discloses that the power supply 100, 200 is configured to determine a change in electrode stick out distance (i.e. the advancement of the electrode and breaking of the electrode is equivalent to the stick out distance; Para. 0040) based on the change in resistance (i.e. increasing and decreasing resistance in the welding output path; Para. 0037) of the consumable electrode E1, E2 (Para. 0037-0038, 0040 and 0047).  

With respect to claim 16, Henry et al, as applied to claim 11, discloses the power supply 100, 200 comprises: an output switch 111, 211 (Para. 0030; Figures 2-3); and a 

With respect to claim 18, Henry et al, as applied by claim 16, does not explicitly disclose that the power supply is configured to compare the circuit inductance to a threshold value and control reactivation of the output switch based on a result of comparing the circuit inductance to the threshold value. 
However Peter et al teaches that the power supply 101 is configured to compare the circuit inductance to a threshold value and control reactivation of the output switch 121 (i.e. conventional inverter type power supply typically includes a switching mechanism) based on a result of comparing the circuit inductance to the threshold value (Para. 0016, 0022-0023 and 0033).
The advantage of remedying Henry et al with Peters et al is that doing so would provide detection of the welding cables become too long, thus compromising the operation of the power supply, or limiting its performance. 
Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to modify Henry et al, with Peters et al, to modify the controller operations regarding circuit inductance as taught by Henry et al, to incorporate the controller operations regarding circuit inductance as taught by Peters et al, thereby providing detection of the welding cables become too long, thus compromising the operation of the power supply, or limiting its performance

With respect to claim 19, Henry et al, as applied to claim 16, discloses the pinch current portion 530a, 530b includes a constant current portion from which the power supply 100, 200 determines a baseline circuit resistance (para. 0040; Figures 5 and 7). 

With respect to claim 20, Henry et al, as applied to claim 11, does not explicitly disclose that the power supply is configured to adjust a welding current ramp rate based on the circuit inductance. However Peter et al teaches that the power supply 101 is configured to adjust a welding current ramp rate based on the circuit inductance (Para. 0018-0019 and 0022-0023).  

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Henry et al (US 2015/0343549 A1) in view of Peters et al (US 20180036824 A1) as applied to claim 16 above, and further in view of Hearn et al (US 2014/0131320 A1).
With respect to claim 7, Henry et al in view Peters et al, as applied to claim 6, does not explicitly disclose that the controller is configured to compare the change in resistance of the consumable electrode to a threshold value and deactivate the output 
In the same field of invention of a welding power supply, Hearn et al teaches that it is known in the art that the controller 56 is configured to compare the change in resistance of the consumable electrode E to a threshold value and deactivate the output switch 10 (i.e. a high speed switching inverter; Para. 0020) when the change in resistance of the consumable electrode E meets or exceeds the threshold value (Para. 0019-0020, 0023-0024 and 0032-0033; Figures 1-8).  
The advantage of remedying Henry et al and Peters et al with Hearn et al is that doing so would provide a more accurate method for detection of the droplet detaching from a wire. 
Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to modify Henry et al and Peters et al with Hearn et al, to modify the controller operations regarding output switch resistance as taught by Henry et al and Peters et al, to incorporate the controller operations regarding output switch resistance as taught by Hearn et al, thereby providing a more accurate method for detection of the droplet detaching from a wire.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIALLO IGWE DUNIVER whose telephone number is (571)270-1794. The examiner can normally be reached 10-7 MF.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DIALLO I DUNIVER/Examiner, Art Unit 3761                                                                                                                                                                                                        November 5, 2021
/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761